Mr. Justice Boggs. In this case in the Circuit Court of Fulton County a judgment in attachment was rendered in favor of the defendants in error, and against the plaintiff in error and one Leon Messier as partners, under the firm name and style of Messier & Coykendall. The allegations of the attachment affidavit were traversed, and the issues thus formed submitted tó a jury and decided in favor of defendants in error. A judgment in attachment against both Messier and Coykendall folloived, to reverse which Coykendall alone prosecutes this writ of erroiyMessler having formally released all errors as to himself. The complaints as to the instructions given by the court, aside from such as are directed to mere verbal inaccuracies, not affecting the sense of the instruction, is that they might be construed to warrant the jury in finding both members of the firm guilty of the fraud charged in the affidavit, if the evidence was sufficient to show such guilt upon the part of either member. We have carefully read the testimony and the argument of counsel, and think the judgment is well sustained as to both the defendants below. The participation of Messier in the alleged fraudulent acts, relied upon as ground for attachment, is not so clearly shown as is that of the plaintiff in error, yet we think it sufficiently proven. If there was error in the instruction in the respect named, the effect would he injurious only to Messier, and of that he alone can complain. He does not complain, and plaintiff in error can not complain for him. The record in the case is voluminous, and a recital of the facts would be of no benefit to the parties or the profession. We content ourselves, therefore, with the expression of the opinion that the evidence as to the plaintiff in error fully justified the verdict and judgment, and that the instructions are not objectionable in any respect to the injury of plaintiff in error. The judgment must be affirmed. Judgment affirmed.